DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are pending in this application.  
	Claims 1, 3, 4, 5, 7, 8, 10, 11, 14, 16, 17 and 20 are amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/20/2022, with respect to claims 1-7 interpreted under 35 U.S.C 112(f) have been fully considered and are persuasive.  The 35 U.S.C 112(f) Interpretation of claims 1-7 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 01/20/2022, with respect to claims 1-20 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claims 1-20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 01/20/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Horii (US PG. Pub. 2002/0043173 A1) in view of Owen (US. PG. Pub. 2004/0085565 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kakegawa (US. PAT. No. 8,917,412 B2)
Applicant’s specifically argues on pages 9-10 of the Remarks that the prior art of “Horii and Owen do not suggest the [newly amended] concept of utilizing a printer terminal device to determine an amount of print material actually used during setup for a specific print job, then determining whether the amount if abnormal and asking for confirmation via that printer terminal device.”
 
In response, the Examiner respectfully agrees that Horii and Owen does not teach the newly added concept as described and quoted above. However, the newly added prior art of Kakegawa teaches the following concept as required by the amended limitation of independent claim 1 and similar independent claim 8 and 14.

8.	For example, when a request to perform a specific job and job settings 
corresponding to the specific job is received, the tool determines resource consumption (for example, paper consumption amount, toner consumption amount, output time amount, etc.) associated with the specific job, based on the received job and job settings, and determines whether there are alternative settings that would lead to savings of resources (e.g., paper, toner, energy, output time, etc.).  If such alternative settings are available, the apparatus preferably outputs a message indicating to the user said alternative settings and that the alternative job settings would lead to savings of identified resources (See Kakegawa, Col. 1 lines 53-64). Here, Kakegawa teaches that the document processing part 100a determines the actual setting amounts of paper, toner, power and time required during setup of each and every print job processed. 
, Col 21 lines 8-15, in a case that the processing part 100a determines that the other settings cause an increase in power consumption, then the processing part, before applying the user-specified other settings, causes the user interface part 100b to output a warning message indicating that changing to the other settings requested by the user will cause greater consumption of power as compared to the current settings.  An example of such a user interface screen is illustrated in FIG. 22 (See Figure Below). 

    PNG
    media_image1.png
    667
    695
    media_image1.png
    Greyscale



11.	Thus, the newly added prior art of Kakegawa teaches the newly added concept of “…utilizing a printer terminal device to determine an amount of print material actually used during setup for a specific print job, then determining whether the amount if abnormal and asking for confirmation via that printer terminal device.” as described above and further explained in the updated rejection below.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US PG. Pub. 2002/0043173 A1) in view of Kakegawa (US. PAT. No. 8,917,412 B2).

	Referring to Claim 1, Horii teaches a system (See Horii, Fig. 17, Remote-Diagnosis System 200) comprising:
a printer terminal device (See Horii, Figs. 17, 19-20, Service Center Server 23 and Computer 17) in communication with a printer (See Horii, Fig. 17-18, Printer 5) and configured to retrieve metadata of a print job scheduled (See Horii, Fig. 15, Print job Schedule) to print with the printer (See Horii, Sect. [0140], The service center server 23 is a server computer provided in a service center that obtains and diagnoses the conditions of the printer 5 connected to the computer 17 via a printer cable or a network.  The computer 17 requests the printer 5 to print characters or images for scheduled printing.  The printer 5 prints characters or images on the record sheet 27 in accordance with a request from the computer 17.  The router 21 and the network 89 form a LAN that interconnects a plurality of computers 17.), and further in communication with a print job database (See Horii, Log File 154, Sect. [0154], the server 23 includes the log file 154) and configured to:
retrieve, from the print job database (See Horii, Fig. 8, Log File 154), historical values of print material used for previous print jobs that correspond with the print job (See Horii, Fig. 9, Sect. [0113], When printing is completed, the self-diagnosis module 150 writes the color information, the detection date, and the amounts of the inks remaining onto the log file 154 as a residual-ink history (log).  The log file 154 may be stored on a hard disk (not shown in FIG. 7).  As a result of this, as shown in FIG. 9, the tendencies in which the amounts of the remaining inks decrease with respect to the passage of time are stored.);
determine an estimate value range of print material used for the print job based on the historical values (See Horii, Fig. 8, Sect. [0013], [0019], [0024], [0028], [0115], The diagnosis unit may detect the amount of ink remaining in the printer and estimate, based on the depletion trend of the amount of ink remaining (i.e. amount of ink used during print processing), when the ink will run out…In response to a user's request or at an arbitrary time, the self-diagnosis module 150 receives an instruction to compute the time at which the level of the amount of the ink remaining becomes, for example, "Empty" (hereinafter, referred to as "used-up date of ink").  The self-diagnosis module 150 in FIG. 8 performs the following computation for each of the colored inks based on the residual ink history already stored in the log file 154.).

Horii fails to explicitly teach 
present a Graphical User Interface (GUI) at a display of the printer terminal device to receive user input of a current value  indicating an amount of print material actually used during setup for the print job; 
in response to determining that the current value of print material actually used is outside the estimate value range, display at the GUI a prompt for user input to validate that the current value is abnormal; and
in response to receiving user input validating that the current value is abnormal, provide the current value to the print job database to update the historical values of print material used.

However, Kakegawa teaches 
present a Graphical User Interface (GUI) at a display of the printer terminal device to receive user input of a current value indicating an amount of print material actually used during setup for the print job (See Kakegawa, Fig. 2, User Interface Screen, Select Print Job Settings: Simplex, Duplex, Color, Monochrome, Combined Number of Pages, Number of Page per Sheet, Col. lines , the user interface part 100b of the document processing apparatus may include a touchscreen configured to receive user instructions for performing an output job, as well as user selection of job settings corresponding to the output job.  FIG. 2 illustrates an example of such a user interface screen displayed by the user interface part 100b of the apparatus 100 on a display screen of the apparatus 100.  The user interface screen allows a user to select a print job (e.g. "Presentation4.ppt") for printing, as well as select various job settings for the print job, such as simplex mode, duplex mode, and combine pages mode (more than one page per sheet).  The information depicted in FIG. 2 is merely exemplary, and other may be included in a user interface screen displayed by the user interface part 100b.); 
in response to determining that the current value of print material actually used is outside the estimate value range (See Kakegawa, Figs. 16A and 16C, Paper Consumption 50% Greater than average and 72% Greater than previous consumption), display at the GUI a prompt for user input to validate that the current value is abnormal (See Kakegawa, Figs. 16A and 16C, Col. 18 lines 7-28 and lines 35-42, the motivational message displayed by the document processing apparatus 100 may include a motivational or encouraging message based on the usage history information of one or more users.  Any motivational message based on statistics derived from usage history information may be utilized.  For example, the processing part 100a may determine a user-specific consumption level based on historical usage of resources by the particular user, and determine an average consumption level based on usage history of a plurality of users.  Thereafter as illustrated in the examples of FIGS. 16A and 16B, the message displayed by the apparatus 100 may compare the user-specific consumption level to the average consumption level over a particular time period (represented with percentages, fractions or ranks, for example).  The other users could be any plurality of users, such as all the users in a particular enterprise, organization, department, division, office, building, etc. Thus, the user may be encouraged to conserve resources, by comparing their efforts with those of their colleagues.  The processing part 100a may access the usage history information, such as that illustrated in the table of FIG. 15, to aid in generating these messages, (See Also, Kakegawa, Col. 21 lines 8-15 and lines 27-42)); and
in response to receiving user input validating that the current value is abnormal, provide the current value to the print job database to update the historical values of print material used (See Kakegawa, Fig. 15 , Col. 17 lines 56-67 and Col. 18 lines 1-6, the document processing apparatus 100 may manage and maintain usage history information tracking in real-time the number of pages printed by a user.  For example, FIG. 15 illustrates an example of a table registering usage history information managed and maintained by the information processing apparatus 100.  The exemplary table of FIG. 15 indicates a plurality of users, and the amount of pages output by each user in a given month.  The table also includes an average of the mount of pages printed in a given month by the users, as calculated by the processing part 100a.  Since the document processing apparatus 100 tracks the number of pages printed by each user in real-time, the usage history information is not limited to sorting the usage history information by month (as illustrated in FIG. 15), but instead or in addition the usage history information can indicate the number of pages printed by each user over any particular time period (e.g. minute, hour, day, week, etc. .  . . ).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to present a Graphical User Interface (GUI) at a display of the printer terminal device to receive user input of a current value  indicating an amount of print material actually used during setup for the print job; in response to determining that the current value of print material actually used is outside the estimate value range, display at the GUI a prompt for user input to validate that the current value is abnormal; and in response to receiving user input validating that the current value is abnormal, provide the current value to the print job database to update the historical values of print material used.  The motivation for doing so would have been to provide an improved tool (for example, an apparatus, application software, etc.) for monitoring the consumption of energy, paper, toner and other resources of an information technology device, and for encouraging a user to reduce the consumption of energy, paper, toner or other resources, when the user uses the information technology device (See Col. 1 lines 46-52 of the Kakegawa reference). Therefore, it would have been obvious to combine Horii and Kakegawa to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Horii in view of Kakegawa teaches the system of claim 1 (See Horii, Fig. 17, Remote-Diagnosis System 200).

Horii fails to explicitly teach 
wherein the printer terminal device is further configured to:
in response to receiving user input indicating that abnormality of the current value is an error, display at the GUI a prompt for user input to modify the current value.

However, Kakegawa teaches 
wherein the printer terminal device (See Kakegawa, Fig. 1A, Processing Part 100a) is further configured to:
in response to receiving user input indicating that abnormality of the current value is an error, display at the GUI a prompt for user input to modify the current value (See Fig. 22, Warning, Col. 21 lines 27-42, In S2301, the document processing apparatus receives a user request to change current settings of the document processing apparatus to other settings for the document processing apparatus.  For example, the apparatus may display the user interface screen illustrated in FIG. 20 to receive the user request to change the settings of the apparatus.  In S2302, the apparatus determines that there is an increase in power to be consumed in a case that the document processing apparatus operates based on the other job settings, as compared to a case that the document processing apparatus operates based on the current job settings.  Finally, in S2303, the apparatus causes a user interface part to output a warning message indicating that changing to the other settings requested by the user will cause greater consumption of power, as compared to the current settings.  An example of such a message is illustrated in FIG. 22.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to provide wherein the printer terminal device is further configured to: in response to receiving user input indicating that abnormality of the current value is an error, display at the GUI a prompt for user input to modify the current value.  The motivation for doing so would have been to provide an improved tool (for example, an apparatus, application software, etc.) for monitoring the consumption of energy, paper, toner and other resources of an information technology device, and for encouraging a user to reduce the consumption of energy, paper, toner or other resources, when the user uses the information technology device (See Col. 1 lines 46-52 of the Kakegawa reference). Therefore, it would have been obvious to combine Horii and Kakegawa to obtain the invention as specified in claim 2.
	
Referring to Claim 3, the combination of Horii in view of Kakegawa teaches the system of claim 2 (See Horii, Fig. 17, Remote-Diagnosis System 200) wherein the printer terminal device (See Horii, Figs. 17, 19-20, Service Center Server 23 and Computer 17) is further configured to:
(See Horii, Sect. [0181], the service center server 23 obtains the detection result 181 from the printer 5, the service center server 23 can understand this detection result 181 and can correctly estimate the amounts of the inks which should be stocked and the like.), provide the current value to the print job database to update the historical values of print material used (See Horii, Fig. 9, Log File 154, Sect. [0113], When printing is completed, the self-diagnosis module 150 writes the color information, the detection date, and the amounts of the inks remaining onto the log file 154 as a residual-ink history (log).  The log file 154 may be stored on a hard disk (not shown in FIG. 7).  In FIG. 9, the amounts of the remaining inks decrease with respect to the passage of time resulting in the ink amount used during the print job being stored in the log file.).

	Referring to Claim 4, the combination of Horii in view of Kakegawa teaches the system of claim 1 (See Horii, Fig. 17, Remote-Diagnosis System 200).

 	Horii fails to explicitly teach
wherein the printer terminal device is further configured to:
determine the estimate value range before initiating printing of the print job at the printer.

However, Kakegawa teaches 
(See Kakegawa, Fig. 1A, Processing Part 100a) is further configured to:
determine the estimate value range before initiating printing of the print job at the printer (See Kakegawa, Fig. 4, Col. 7 lines 57-63, The processing part 100a may calculate a toner consumption amount using any of a variety of procedures for estimating the amount of toner required to perform a print job.  For example, the processing part 100a may store a table such as the one illustrated in FIG. 4 that indicates the amount of toner required to perform each possible print job for each entry of the table that corresponds to different possible job settings.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the printer terminal device is further configured to: determine the estimate value range before initiating printing of the print job at the printer. The motivation for doing so would have been to provide an improved tool (for example, an apparatus, application software, etc.) for monitoring the consumption of energy, paper, toner and other resources of an information technology device, and for encouraging a user to reduce the consumption of energy, paper, toner or other resources, when the user uses the information technology device (See Col. 1 lines 46-52 of the Kakegawa reference). Therefore, it would have been obvious to combine Horii and Kakegawa to obtain the invention as specified in claim 4.

	Referring to Claim 5, the combination of Horii in view of Kakegawa teaches the system of claim 4 (See Horii, Fig. 17, Remote-Diagnosis System 200) wherein:
(See Horii, Sect. [0158], The diagnosis module 173 computes, based on information on the amounts of the above remaining inks, the tendencies in which the amounts of the remaining inks decrease, and estimates, based on the computed tendencies, when each of the inks runs out.  The diagnosis module 173 can understand the tendencies of the decreases in the inks in accordance with the user's usage-pattern of the printer 5 in the same manner as in the first manner.  The diagnosis module 173 can show information on the ink that runs out first among the inks.).

	Referring to Claim 6, the combination of Horii in view of Kakegawa teaches the system of claim 1 (See Horii, Fig. 17, Remote-Diagnosis System 200) wherein the printer terminal device See Horii, Figs. 17, 19-20, Service Center Server 23 and Computer 17) is further configured to:
determine the previous print jobs that correspond with the print job based on a print job type and a print job size of the print job (See Horii, Fig. 13, Sect. [0126]-[0127], FIG. 13 shows "sample image information" to include print size and image type which is stored in the diagnosis item table 152 in FIG. 8 for each of the sample images.  Y0, M0, C0, and B0 are the amounts of the required yellow ink, magenta ink, cyan ink, and black ink, respectively.  The data stored in this diagnosis item table 152 may be stored in the CPU 67 of the printer 5 or the self-diagnosis module 150, See Also, Horii, Sect. [0188]-[0189].).

	Referring to Claim 7, the combination of Horii in view of Kakegawa teaches the system of claim 1 (See Horii, Fig. 17, Remote-Diagnosis System 200) wherein the printer terminal device See Horii, Figs. 17, 19-20, Service Center Server 23 and Computer 17) is further configured to:
determine the estimate value range of print material used for the print job based on a speed of the printer and elapsed time of the print job (See Horii, Fig. 20, Diagnosis Step from Diagnosis Module 173, Sect. [0036], [0179], the diagnosing step, the amount of ink remaining in the printer is detected and the time at which the ink will run out is estimated based on the depletion trend of the amount of ink remaining (i.e. amount of ink used during print processing)…the user can correctly determine when to refill with a spare ink or change the ink based on his or her schedule to use the printer 5 by information received from the diagnosis module which analyzes operational-print period information on how long the printer 5 can print when a user uses the printer 5 at a certain past printing pace (i.e. print speed). The operational-print period (i.e. print speed) is remotely diagnosed and is informed to the user to avoid shortage of ink.

	Referring to Claim 8, the structural elements of system claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 9, the structural elements of system claim 2 perform all of the steps of method claim 9.  Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 2.

	Referring to Claim 10, the structural elements of system claim 3 perform all of the steps of method claim 10.  Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 3.

	Referring to Claim 11, the structural elements of system claim 4 perform all of the steps of method claim 11.  Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 12, the structural elements of system claim 5 perform all of the steps of method claim 12.  Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 5.
	
Referring to Claim 13, the structural elements of system claim 6 perform all of the steps of method claim 13.  Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 14, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.

	Referring to Claim 15, arguments analogous to claim 2 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.

	Referring to Claim 16, arguments analogous to claim 3 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.
	
Referring to Claim 17, arguments analogous to claim 4 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.
	
Referring to Claim 18, arguments analogous to claim 5 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.

Referring to Claim 19, arguments analogous to claim 6 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.

Referring to Claim 20, arguments analogous to claim 7 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Horii, Fig. 19, Control Unit 93, Sect. [0151], The control unit 93 is a CPU (Central Processing Unit) as an arithmetic unit for controlling the entirety of the CPU 17.  The storage unit 96 is writable/readable storage medium such as a RAM (Random Access Memory), a read-only storage medium such as a ROM (Read Only Memory), and a mass-storage medium such as a hard disk.  The control unit 93 executes software or the like in which the RAM or the like of the storage unit 96 serves as a working area.) and various memories stored therein.


Cited Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsongas et al. (US PG. Pub. 2014/0239056 A1) discloses A system and method are provided for implementing virtual customer replaceable unit monitors (CRUMs) for solid ink customer replaceable units (CRUs) that are used in image forming devices, particularly in managed print service environments.  Molded products, including solid ink elements, are marked to aid in generally effecting identification and/or authenticity verification, and/or in specifically effecting compatibility matching in an image forming device in which the solid ink CRUs are used.  One or more ultraviolet (UV) ink based two dimensional 2D barcodes are provided on a solid ink CRU for identification of the solid ink CRU by a reading mechanism in an image forming device.  The use of a UV ink that is not easily visually discernible provides a level of protection against easily detecting, and attempting to copy the identifying information.  The image forming process would essentially consume the virtual CRUM on the solid ink CRU in image processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DARRYL V DOTTIN/Examiner, Art Unit 2677